                       Case 4:06-cr-00054-JM Document 99 Filed 06/30/20 Page 1 of 2
AO 2450 (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I



                                     UNITED STATES DISTRICT COURT
                                                         Eastern District of Arkansas

           UNITED STATES OF AMERICA                                  )) JUDGMENT IN A CRIMINAL CASE
                                v.                                   ) (For Revocation of Probation or Supervised Release)
                                                                     )
            TIMOTHY DEWAYNE HIBBLER                                  )
                                                                     ) Case No. 4:05-cr-00242-JM and 4:06-cr-00054-JM
                                                                     ) USM No. 23848-009
                                                                     )                                        FILED
                                                                     ) J. Blake Byrd                       U.S. DISTRICT COURT
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           ~1~a~n=d~2~-------
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of if,AMES
The defendant is adjudicated guilty of these violations:                                        By:~'---'-v---~4-------"'~-

Violation Number             Nature of Violation                                                           Violation Ended
1 - Mandatory                 Violation of federal, state, or local law                                    11/05/2017

2 - Mandatory                   Possession of a firearm, ammunition, destructive device, or                11/05/2017

                                 any other dangerous weapon



       The defendant is sentenced as provided in pages 2 through _ _2__ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 0651                                               06/25/2020

Defendant's YearofBirth:             1981

City and State of Defendant's Residence:
Pine Bluff, Arkansas
                                                                             JAMES M. MOODY JR., U.S. DIST ICT JUDGE
                                                                                              Name and Title of Judge


                                                                                           &/&il:,o
                        Case 4:06-cr-00054-JM Document 99 Filed 06/30/20 Page 2 of 2
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                 Judgment - Page   -=2-    of   2
DEFENDANT: TIMOTHY DEWAYNE HIBBLER
CASE NUMBER: 4:05-cr-00242-JM and 4:06-cr-00054-JM


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
250 DAYS in each case to run concurrently with one another, and consecutive to the sentence imposed in case
number 4: 18-cr-00239-KGB; with no term of supervised release to follow



     lif   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in residential substance abuse treatment and mental health treatment
during incarceration.



     lif   The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                        a.m.      •    p.m.   on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                              By------------------
                                                                                           DEPUTY UNITED STATES MARSHAL
